Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Having noted that claim 5 was not rejected previously under 35 U.S.C. 112, the subject matter of that claim has been added to claim 1.  It is now recognized, however, that the structural description  of the alkyl silicate still encompasses monomeric tetraalkoxysilanes.  This is problematic because, among the embodiments mentioned in association with the organoalkoxysilane component are tetramethoxysilane and tetraethoxysilane.  Hence, there continues to be overlap in the scope of these terms.  The Examiner suggests that perhaps the most straightforward remedy would be the removal of the two aforementioned tetraalkoxysilanes from the list of suitable organoalkoxysilanes in paragraph [0028] of the Specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., U.S. Patent # 6,437,042.
	The Examiner acknowledges that the methods exemplified in the Kobayashi differ in the following ways (i) slightly more polysilicate in the polymer part than is called for in claim 1, (ii)  less total water than is called for in claim 1, and (iii) less surfactant in the catalyst part than claim 1 requires.  As before, the prior art is not confined to its examples and the broader Specification allows that quantities of these be employed that are consistent with those stipulated.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  It is further appreciated that the particle size in the emulsions obtained from the prior art exemplifications is lower in all cases than are those realized by practicing the claimed method but, again, the reference embraces the formation of emulsions with particle sizes much larger than 2 microns, and certainly at least as large as 5.5 microns.
It is to be emphasized here that only the amount of the surfactant in the catalyst part of the prior art examples deviates markedly from those now mandated.  
As to the notion that the rejection is overcome because unexpected results may be gleaned from the current record, the Examiner respectfully disagrees.  The problem, in the Examiner’s estimation, is that there is more than one distinction to be made between instant Example 1 and the Comparative Examples.  For instance, Comparative Example 1 departs from Example 1 not only in the .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 14, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765